internal_revenue_service number release date index number --------------------------------- ---------------------------------------------- ---------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita b07 plr-119937-13 date date re request for extension of time to file form_3115 application_for change in accounting_method taxpayer ----------------------------------------------------------------------- date1 ---------------------- dear ------------- this ruling responds to a letter dated date submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file original forms application_for change in accounting_method to change taxpayer’s method_of_accounting for depreciation for the taxable_year ending date1 facts taxpayer represents that the facts are as follows taxpayer timely filed its federal_income_tax return for the taxable_year ending date1 through an electronic_filing taxpayer timely filed the signed duplicate copies of the forms to change taxpayer’s method_of_accounting for depreciation for the taxable_year ending date1 under section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 with the internal_revenue_service irs office in ogden utah taxpayer's federal_income_tax return for the taxable_year ending date1 reflected a change in taxpayer’s method_of_accounting for depreciation under section dollar_figure of the appendix of revproc_2011_14 as reflected on the duplicate filings of the copies of the forms however taxpayer inadvertently failed to attach the original forms to its electronically filed federal_income_tax return for the taxable_year ending date1 plr-119937-13 taxpayer engaged an accounting firm to prepare and electronically file taxpayer’s federal_income_tax return and the forms for the taxable_year ending date1 after timely filing such federal_income_tax return and the signed duplicate copies of such forms taxpayer and the accounting firm discovered that the accounting firm had inadvertently not attached the required original forms to the federal_income_tax return when such federal_income_tax return was electronically filed ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file the original forms to change taxpayer’s method_of_accounting for depreciation under section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 for the taxable_year ending date1 law and analysis revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of internal revenue to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate section a i of revproc_2011_14 provides that the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return implementing the change in method_of_accounting for the year_of_change under sec_301 c the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-119937-13 conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to file the original forms with signature to change taxpayer’s method_of_accounting for depreciation under section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 for the taxable_year ending date1 with an amended federal_income_tax return for the taxable_year ending date1 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied concerning i whether taxpayer is qualified to file the original forms for the change in method_of_accounting for depreciation under revproc_2011_14 ii whether each item of property that is the subject of such forms meets the requirements of section dollar_figure of the appendix of revproc_2011_14 iii whether the change in method_of_accounting that is the subject of such forms qualify under section dollar_figure of the appendix of revproc_2011_14 or iv the propriety of taxpayer’s present and proposed methods_of_accounting for depreciation for each item of property that is the subject of such forms in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director large business international division lb_i the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support for a ruling it is subject_to verification on examination plr-119937-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
